Case: 18-41129      Document: 00515314825         Page: 1    Date Filed: 02/19/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-41129                         February 19, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDWARD JAVIER CATANO LOPEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:17-CR-1-7


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Edward Javier Catano Lopez pleaded guilty without a plea agreement to
conspiracy to possess with the intent to distribute cocaine and cocaine base
while on board a vessel subject to the jurisdiction of the United States and
aiding and abetting. He was sentenced to a prison term of 180 months. He
appeals his conviction.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41129    Document: 00515314825      Page: 2   Date Filed: 02/19/2020


                                  No. 18-41129

      As an initial matter, the Government filed a motion to summarily
dismiss the appeal, or alternatively, for an extension of time to file a merits
brief. The motion was carried with the case, and the Government was ordered
to file an appellee brief, which it has done. Thus, summary dismissal is no
longer appropriate, and the motion for summary dismissal is denied as moot.
      On appeal, Catano Lopez argues that 46 U.S.C. §§ 70503(a)(1) and
70506(b) were not intended to apply to possession of illicit substances aboard
a boat by a Colombian citizen traveling between two foreign nations with
intent to distribute in a foreign country, because such an application is a
violation of international law.     He also argues that the extraterritorial
application of 46 U.S.C. §§ 70503(a)(1) and 70506(b) to his conduct violates due
process because there is no nexus between his conduct and the United States,
and he did not have notice that he could be haled into court and prosecuted in
the Eastern District of Texas. In light of United States v. Suerte, 291 F.3d 366
(5th Cir. 2002), Catano Lopez fails to show reversible plain error. See Puckett
v. United States, 556 U.S. 129, 135 (2009).
      Accordingly, the judgment of the district court is AFFIRMED, and the
motion for summary dismissal is DENIED.




                                       2